Citation Nr: 0947720	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-17 978A	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals (Board) 
that denied entitlement to service connection for a low back 
disability should be revised or reversed on the basis of 
clear and unmistakable error.  

(The issue of entitlement to an increased initial rating for 
a right eye disability is the subject of a separate Board 
Decision.)


REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 
1968 to May 1970.

2.  The Veteran's motion for revision of a prior Board 
decision does not specify the date of the Board decision to 
which the motion related.  It also does not set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, or why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a), (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the Veteran; the name of the moving 
party if other than the Veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2009).  

The motion claiming clear and unmistakable error (CUE) in a 
Board decision must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and an explanation of why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirements.  38 C.F.R. § 20.1404(b) (2009).  Motions 
which fail to comply with these requirements shall be 
dismissed without prejudice to refiling.  Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. 
§ 20.1404(b).   

In October 2008, the Veteran filed a motion alleging CUE in 
a prior Board decision.  He did not specify the date of the 
Board decision of which he was alleging CUE.  He alleged 
that the Board erred in denying service connection for his 
low back disability.  He stated that he had never had any 
back problems prior to service and that he had injured his 
low back in the military when an electrical generator pinned 
him against a table.  He also reported that his low back 
disability had worsened and was causing problems in his 
right leg.  

The Veteran's motion does not comply with the pleading 
requirements of 38 C.F.R. § 20.1404.  The Veteran did not 
specify the date of the Board decision to which the motion 
related, as required under 38 C.F.R. § 20.1404(a).  
Additionally, the Veteran merely alleged that the Board had 
erred in denying service connection for a low back 
disability.  He also stated that he had injured his back in 
service and that his back disability had worsened, but he 
did not specifically identify any error of fact or law in 
the Board decision, provide the legal or factual basis for 
such an allegation, and explain why the result would have 
been manifestly different but for the alleged error.  
38 C.F.R. § 20.1404(b).  The Veteran only made a general, 
non-specific allegation of error, which is insufficient to 
satisfy the requirements under 38 C.F.R. § 20.1404(b).      

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2009) and 
38 C.F.R. § 20.1404(b) (2009), the motion is dismissed 
without prejudice.



ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



